--------------------------------------------------------------------------------

Exhibit 10.1
 
 
FEE AGREEMENT BETWEEN INSURFINANCIAL HOLDINGS, PLC and ECO BUILDING
PRODUCTS, INC.
 
June 13th, 2012
 
InsurFinancial Holdings, Plc Agency Agreement ("Agreement") sets forth the
binding terms and conditions, between InsurFinancial Holdings, PLC, a United
Kingdom company ("Company") and ECO Building Products, Inc. a Colorado
Corporation (ECO). ECO has appointed Steve Conboy as attorney­in-fact for ECO to
sign all related documents for this Proposed Transaction and The Company has
appointed James E. Patterson as attorney-in-fact for the Company to sign all
related documents for this Proposed Transaction. Company and ECO may be referred
to herein, individually, as a "Party" and, collectively, as the "Parties" with
respect to this Agreement.
 
WITNESSETH:
 
WHEREAS, the Parties entered into an agreement on June 13th, 2012 referred to as
"Stand by Only Credit Facility SBLC ("SBLC Agreement"), and
 
WHEREAS, with respect to a proposed transaction in which the Company and ECO
will participate in a business relationship in which the Company will arrange
for the issuance of a Stand By Letter Of Credit (for which the terms, conditions
and language are included in Exhibit A of the Agreement) in the amount of USD
One Hundred Million Dollars ($100,000,000) ("SBLOC") to be used to guarantee
performance under a credit facility that ECO have entered into to be exclusively
used for trading (buying, selling, arranging for the purchase or sale as
Principal or Agent) in wood related commodities ("Trading").
 
WHEREAS, this Agreement is specifically being issued to address ECO Building
Products Inc. located at 909 West Vista Way, Vista, California 92083 and
represented by Steve Conboy its CEO, as it relates to Trading Wood Products. No
other areas of business outside the scope of Trading are subject to the
transaction(s) contemplated in this Agreement and the use of the SBLOC will be
limited to only guaranteeing the financing associated with the Trading
activities.
 
WHEREAS, ECO represents that it will have an agreement in place with its major
investor to redeem to the treasury of the company all issued and outstanding
shares and warrants held by said shareholder.
 
WHEREAS, ECO desires to represent The Company's interest, as approved by the
Company in advance, in placing SBLOC's that are under the Company's control to
entities that need to provide additional balance sheet surety in completing
financing transactions relating to their business, and
 
WHEREAS, the Company has complete underwriting authority in any transaction
presented to it by ECO in respect to the SBLOC's and would never be in a
position where a verbal or written communication prior to an executed agreement
would be considered an obligation of the Company;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, and in order to consummate this Agreement.
 
 



INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      


 
- 1 -

--------------------------------------------------------------------------------

 

 
1.        Stand By Letters of Credit.
 
(a)       Terms. The Company agrees to provide; a Standby Letter of Credit
("SBLOC") for $100,000,000 to be utilized by ECO as set forth and attached as
Exhibit A to this Agreement.
 
(b)      The Closing and Closing Date. The Closing of the Transaction
contemplated by this Agreement shall take place on or before June 201h , 2012
"Closing Date".
 
 2.       Representations and Warranties Concerning the Transaction.
 
(a)       Representations and Warranties of ECO. ECO represents and warrants to
the Company that the statements contained in this §2(a) are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §2(a)).
 
(i)             Authorization of Transaction. ECO has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of
ECO, enforceable in accordance with its terms and conditions. ECO will give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency or creditors in
order to consummate the transactions contemplated by this Agreement.
(ii)            Non-contravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (A) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company or its Director's are subject
or any provision of its charter or bylaws or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any Agreement, contract, lease, license, instrument, or other
arrangement to which the Company is a party or by which it is bound or to which
any of its assets are subject.
(iii)            Good Faith Negotiations. Per this Agreement, ECO has entered
into negotiations with the Company to finalize the terms and conditions of this
ECO Agreement.
(iv)            Disclosure of Information. Subject in part to the truth and
accuracy of the representations and warranties of Company, ECO acknowledges that
it has directly, or indirectly through its sources, examined the signatory and
sources of the funds of the SBLOC and is satisfied with its findings, and has
evaluated the merits and risks of the Transaction.
 
(b)      Representations and Warranties of The Company. The Company represents
and warrants to ECO
that the statements contained in this §2(b) are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this §2(b)).
 
(i)              Organization of The Company. The Company is a United Kingdom
company duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization.
(ii)            Authorization of Transaction. The Company has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Company, enforceable in accordance with its terms and conditions. The
Company will give any notice to, make any filing with, or obtain any
 
 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.
(iii)            Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (A) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company is subject or any provision
of its charter or bylaws or (B) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
The Company is a party or by which it is bound or to which any of its assets is
subject.
(iv)            Disclosure of Information. Subject in part to the truth and
accuracy of the representations and warranties of ECO, the Company acknowledges
that it has received all the information it considers necessary or appropriate
for deciding whether to approve the proposed Transaction. The Company further
represents that its representatives have had an opportunity to ask questions and
receive answers from ECO regarding the terms and conditions of the Transaction,
and has evaluated the merits and risks of the Transaction.
(v)            Good Faith Negotiations. Per this Agreement, the Company has
entered into negotiations with ECO to finalize the terms and conditions of this
ECO Agreement.
 
3.        Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing.
 
(a)      General. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor).
 
(b)      Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
Date, the other Parties will cooperate with counsel in the contest or defense,
make available their personnel, and provide such testimony and access to their
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefore as described below).
 
4.        Conditions and Obligation to Close.
 
(a)       Conditions and Obligations of The Company. The obligation of the
Company to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:
 
(i)              the representations and warranties set forth above shall be
true and correct in all material respects at and as of the Closing Date;
(ii)             the Company shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;
(iii)            all actions to be taken by the Company in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents
 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
required to effect the transactions contemplated hereby will be reasonably
satisfactory in form and substance to ECO.
 
(b)      Conditions and Obligations of ECO. The obligation of ECO to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
(i)              the representations and warranties set forth above shall be
true and correct in all material respects at and as of the Closing Date;
(ii)             ECO shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
(iii)            ECO and the Company shall have received all necessary approvals
to effectuate this Agreement;
 
5.        Remedies for Breaches of This Agreement.
 
(a)       Survival of Representations and. Warranties. All of the
representations and warranties of ECO contained above shall survive the Closing
hereunder and continue in full force and effect for the term of this Agreement.
 
(b)       Indemnification Provisions for Benefit of The Company. In the event
ECO breaches any of its representations, warranties, and covenants contained
herein, provided that the Company makes a written claim for indemnification
against ECO, then ECO agrees to indemnify the Company from and against all
damages, expenses, legal fees and costs of court the Company may suffer after
the date of the claim for indemnification resulting from, arising out of,
relating to, in the nature of, or caused by the breach; provided, however, that
ECO shall not have any obligation to indemnify the Company from and any claims
resulting from, arising out of; relating to, in the nature of, or caused by the
breach of any representation or warranty of the Company contained above until
the Company has suffered adverse consequences by reason of all such breaches.
 
6.        Termination.
 
a)
Termination of Agreement. The Parties may terminate this Agreement at any time
prior to the Closing if mutual written consent is given by all Parties.

 
b)
The Company's Termination. The Company may terminate this Agreement by giving
written notice to ECO at any time prior to the Closing in the event any of the
Company or ECO have breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, The Company has notified
ECO of the breach, and the breach has continued without cure for a period of 30
days after the notice of breach or,

 
c)
ECO Termination. ECO may terminate this Agreement by giving written notice to
the Company at any time prior to the Closing Date, in the event the Company has
breached any material representation, warranty, or covenant contained in this
Agreement or as required in the Exhibits herein, and if ECO has notified the
Company of the breach, and the breach has continued without curefor a period of
30 business days after the notice of breach.

 
d)
The Company or ECO may also make a claim for indemnification and reimbursement
of attorneys' and accountants fees as described above.

 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
e)
ECO will be obligated to return the SBLOC to the Company upon any termination
under this Agreement

 
7.        Miscellaneous.
 
a.
Press Releases and Public Announcements and Confidentiality. No Party shall
issue any press release or make any public announcement relating to the subject
matter of this Agreement without the prior written mutual approval of the Buyer
and the Seller.

 
b.
No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

 
c.
Entire Agreement. This Agreement constitutes the entire Agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they related in any way
to the subject matter hereof.

 
d.
Assignment. This Agreement shall be binding upon and inure to the benefit of the
Parties named herein and their respective successors and permitted assigns.

 
e.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument, and the Parties will accept their respective
facsimile signatures for this Agreement, and any notices or demands in the
future.

 
f.
Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 
g.
Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 
h.
Legal and Financial Indemnification. ECO shall hold the Company free and
harmless, and agree to cover all financial liability, from any obligations,
costs, claims, lawsuits or legal actions, judgments, attorneys' fees, and
attachments arising from or growing out of any potential conflicts that may
arise as a result of this agreement.

 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
If to ECO:
ECO Building Products, Inc.
909 West Vista Way
Vista, California 92083
If to the Company:
InsurFinancial Holdings PLC
201 N. Cleveland Massillon Rd.
Akron, Ohio 44333

 
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth. Facsimile signatures will be accepted for
this Agreement and its Exhibits.
 
(i)       Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the United Kingdom without giving effect to
any choice or conflict of law provision or rule. Any dispute regarding this
Agreement shall be determined in a court of competent jurisdiction located in
London, United Kingdom. Both Parties consent to submit any disputes related to
this Agreement, first to mediation, and then to arbitration, and then to the
jurisdiction of the United Kingdom.
 
(j)       Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and the Seller. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
(k)       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(l)        Confidentiality. The Parties will not, during the term of this
agreement, use or disclose to any third party, the other Party's confidential
information for any purpose other than the performance of services on behalf of
the other. Confidential information means any specifically marked confidential
proprietary information, clients and any potential Contracting Party that may
benefit under this agreement, technical data, trade secrets or know-how or the
disclosure of the identity of the Company. Confidential information shall not
include information which 1) is known to each party prior to disclosure by each
other, 2) has become publicly known and become generally available through no
fault of the other party, or 3) has been rightfully received by either party
from a third party who is authorized to make such disclosure.
 
 
 
 
 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on June 13,
2012.
 

FOR ECO             Witness                            
Signature:
/s/ Steve Conboy   Signature: /s/ Mark Vuozzo   By: Steve Conboy   Print Name:
Mark Vuozzo   President CEO                     ECO Building Products, Inc.    
    909 West Vista Way         Vista California 92083                   (T)
760-732-5826         (F) 800-516-1349         www.ecob.net        

 
 
 

FOR THE COMPANY               Witness                             Signature: /s/
James Patterson   Signature: /s/ Peter Dove   By: James Patterson   Print Name:
Peter Dove   Director        

 
InsurFinancial Holdings PLC
Reg: 5846021
Level 17
Dashwood House
69 Old Broad Street
London EC2M 1QS
(44) 0207 786 6974 (T)
(44) 0207 256 4050 (F)
Email: insurfinance@att.net
www.insurfinancialholdings.com
 
 
 
 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
Exhibit A
InsurFinancial, Plc / ECO Building Products Inc., Fee Agreement dated June 13th,
2012
 
TERMS FOR THE STAND-BY LETTER OF CREDIT
 
InsurFinancial ("Company") will provide ECO Building Products Inc. ("ECO") with
a Stand-by Letter of Credit ("SBLOC") in the amount agreed upon in as stated in
the Fee Agreement or any other amount that is mutually agreed upon. The SBLOC
will generally include the following terms:
 
1.
The SBLOC will be utilized by ECO or its assign as an asset to strengthen its
balance sheet and to guarantee the performance of ECO.

 
2.
SBLOC Facilitation Fee — ECO will pay the Company an annual fee ("Facilitation
Fee") in the amount of five million dollars ($5,000,000) on each Payment Date
for the Term of the Agreement.

 
a.    
The first payment will be equal to the amount of five percent (5%) of the amount
placed at risk by ECO. This payment will be due 120 days after the liability is
created by ECO.

b.    
For additional risk placement against the SBLOC, an additional payment equal to
the amount of five percent (5%) will be due 120 days after that liability is
created by ECO.

c.    
Beginning with the second year the SBLOC amount shall be reset at the sole
option of the Company to the maximum amount exposed and paid for in the prior
year.

d.    
Any risk exposure at the beginning of the second year and every subsequent year
thereafter, an immediate fee of five percent (5%) will due in 120 days.
Additional risk exposure during any year will be equal to Section 2.b. of the
Exhibit A.

e.    
This Annual Facilitation Fee will last for the entire four (4) year term of this
Agreement. A year shall be defined as 12 months from the date of this Agreement.

f.    
"Placed at Risk" is defined as any liability of ECO reported in their financial
reporting.

g.    
ECO shall grant the Company the irrevocable right to accept any portion of its
earned fee in the form of restricted common stock of ECO, its successors or
assigns. The price for this stock shall be 20% above the three month trailing
closing price average for the stock.

 
3.
Payment Date — The "Payment Date" associates with the Facilitation Fee due under
this Agreement will be the 120 day of the exposed risk to the SBLOC, if that
date is not a business day then the date will be the following business day
providing banks are open.

 
4.
Upon closing of the Fee Agreement InsurFinancial will cause The Bank of China to
provide ECO or its assign with the SBLOC with normal and customary commercial
terms which has already been presented; however must pass final acceptance by
ECO which will occur no later than June 30, 2012.

 
5.
Term of the Agreement: The SBLOC will be made available to ECO or its assign
under this Agreement for the term of the Agreement which is four (4) years. At
the end of this Agreement, the SBLOC will be returned to InsurFinancial
Holdings, PLC.

 
 
 
 

INSURFINANCIAL / ECO FEE AGREEMENT INITIAL BY COMPANY     ECO      


 
- 8 -

--------------------------------------------------------------------------------

 
